Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 01/03/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
A biomagnetic measurement apparatus comprising:
a table on which a subject is placed;
a biomagnetic detector configured to detect a biomagnetic field of the subject;
a supporter attached to the table and configured to support a detection target region from which the biomagnetic field of the subject is detected;
a radiation detector holder configured to detachably hold a radiation detector and provided below the supporter; and
a position changer configured to change relative positions of the biomagnetic detector and the detection target region, wherein the supporter has a surface shape that corresponds to a surface of the biomagnetic detector so as to contact with the biomagnetic detector in a position that the biomagnetic detector is in a closest position to the detection target region while the radiation detector is detached from the radiation detector holder.
The closest prior art is Kawabata (WO 2016/175020), which does not teach a configuration in which a radiation detector can be removed from a radiation detector holder in order to bring a biomagnetic detector in close contact with a supporter.  Thus, the claim limitations of independent claim 1 are allowable./JOSEPH M SANTOS RODRIGUEZ/                                                                                                                                                                 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793